[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Pauline F. Olsen and Edward D. Olsen, Sr. executed a mortgage to NMS Waterproofing Corp. of Metropolitan New York, Inc. on November 20, 1976 in the amount of $2,806.20 payable in sixty consecutive monthly installments. The mortgage was recorded in the Bethel land records on property located at 10 Adams Drive, Bethel, Connecticut, said property more particularly described in the complaint.
The court finds the mortgage has been satisfied, but no release has been given as evidence of such satisfaction.
Accordingly, the court declares the mortgage invalid as a lien against the real estate.
Leheny, J.